DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 recites the limitation "the manifold" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 9,623,160; hereinafter “Alvarez”) in view of Phelps et al. (US 3,390,577; hereinafter “Phelps”).

                                   
    PNG
    media_image1.png
    739
    578
    media_image1.png
    Greyscale

	In figure 11D, Alvarez shows a manifold, a drain, a spout, and a sensor.  It is not clear from the specification of Alvarez whether the drop is formed by the spout as shown in figure 11D.  However, such apparatus design would have been considered conventional in the art at the time of filing as evidenced by the teachings of Phelps.


                                     
    PNG
    media_image2.png
    872
    743
    media_image2.png
    Greyscale

	Phelps shows in figure 1, a drain design comprising a droplet forming spout (26) having a sensor (48) disposed under the dropplet froming spout (26).  Accordingly, for an artisan skilled in the art, modifying the apparatus disclosed by Alvarez with a drop forming spout, as taught by Phelps, would have been considered obvious in view of the demonstrated convnetionality of this particular drain appratus desing.  Moreover, the artisan would have been motivated to make the modification because creating a precise relationship between the signal and the formatrion of drops [at the spout (26)] would have resulted in a more accurate indication of drop rate and the avoidance of spurious signals [see Phelps; column 5, line 6-10].

Allowable Subject Matter
Claims 1-13 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  
The examiner has been unable to locate prior art disclosing or suggesting, in combination, (1) a manifold, (2) a drain including (3) a connector which allows the drain to connect to the manifold or disconnect from the manifold, the drain including (4) a droplet forming spout; (5) a sensor disposed under the droplet forming spout, wherein the sensor detects droplets of milk released from the spout.
Pending resolution of the section 112 rejection, claim 15 [including dependent claims 16-20] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In relation to the patentability of claim 15, the examiner has been unable to locate prior art disclosing or suggesting, inter alia, a drain apparatus connectable to the manifold and a sensor connectable to the drain apparatus. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783